Title: From James Madison to Tench Coxe, 5 June 1801
From: Madison, James
To: Coxe, Tench


Dear Sir
Washington June 5. 1801.
The infirm state of health in which I came here and the circumstances which crowd into the present moment an unusual quantity of business, have hitherto put it out of my power to attend to the favors of my friends, or even, in your case, to thank you for your kind dispensation on that subject. My health has somewhat mended since my arrival, but it is cheifly so in comparison with the low state of it in which I left home, having been reduced, by a spell of sickness just before that period, below my ordinary standard. I now beg you to accept my particular acknowledgment for your several important communications, which I shall bring into due attention as occasions require or permit. The gentleman alluded to in one of them, has been with me and has deposited a Memorial full of details, with a bundle of documents to support them. I expected that after allowing time for a perusal of these papers I should see him again, but am now led to suppose that he has left Washington without seeking another interview. Whether he did not chuse this, or thought it incumbent on me to ask it, I do not know. I should be sorry on many accounts, that he should entertain an idea that his [sic] has been slighted, or that communications on any important subject are undervalued. I should be the more so, as he has some claims to attention founded on personal acquaintance, to which I would wish never to ⟨be⟩ thought indifferent. In general the Memorial & the vouchers to it, are meant to vindicate himself & in so doing to criminate his adversary, than to unfold the interior policy of the administration. There are however some things in these papers, which merit attention in tracing other things of more importance to their source. I find by the files of the Dept. much of countereffort on the part of his adversary to clear himself, and to recriminate. It is very possible that in a hasty & indeed imperfect examination of the controversy, I may not be able to do justice to the parties; but it would seem that each has been successful in vindicating himself on some points, and in establishing blame on his opponent on others. The points however are of very unequal importance, and as yet I see nothing proven on our acquaintance, beyond indiscretion, except a transaction of a very old date, and unconnected with his office, which itself may admit of many mitigations. In order to judge fairly of the demerits of the other party, it will be necessary to understand more thoroughly than I yet do the precise division of responsibility between him & his superiors. With respect to the general measures & views of the administration I must question whether the communications of any individuals, will add much light to that which is left in the Archives, which are pretty full & very little disguised.
The President has been much delayed in some arrangements, partly by others still more pressing, partly by the difficulty of adjusting them, so as best to combine the primary & subordinate considerations on which they depend. In Pennsylvania this delay has been more considerable perhaps than elsewhere. It is much to be hoped, on public as well as personal grounds that it may be as little protracted as possible, and I am persuaded, that the solicitude of the P. is not less than mine on the subject.
I send you Strickland’s pamphlet on American agriculture, and beg you to be assured of the great respect & regard with which I remain Dr Sir Yours
James Madison
